Calbweli,, J.
H. Thomas Sinnott brought this action against the Louisville' & Nashville Eailroad Company to recover damages for an alleged wrongful and forcible ejection from one of its passenger cars. Verdict and judgment were for the defendant, and the plaintiff prosecutes a writ of error.
The declaration ’ contains two counts, the first one averring in general terms, and briefly, that the defendant wrongfully and forcibly ejected him from one of its passenger cars at a certain time and place, and the second one being as follows:
“2. The plaintiff sues the said defendant for another two thousand dollars damages for that heretofore, on the 12th day of June, 1897, the plaintiff purchased a ticket of the ticket agent of the defendant at Owensboro, Ky., and paid him therefor, calling for' transportation from that place to Nashville, Tenn., and return, and limited for return passage to the 19th day of June, 1897; the said ticket provided, among other things, that it should only be good for return passage, within the said limit, of the original purchaser after identification by signature on the back of the same (and' by other means if required), in the presence of joint agent of terminal lines at Nashville, Tenn., by whom the same was to be stamped with what was termed a validating stamp. The plaintiff came to Nashville on said ticket, on the railroad of the said defendant, and within the *235limit of said ticket, to wit, on the evening of June 16, 189Y, the plaintiff desiring to return to Owensboro, Ky., presented the said ticket to the said joint agent of terminal lines at Nashville, namely, one -T. A. Thomas, who was the -agent of the defendant referred to in the said ticket as the joint agent of terminal lines, and offered to identify himself as' the original purchaser of the ticket by signature, or otherwise, and did identify himself as original purchaser by signature in presence of said J. A. Thomas, who also personally knew the plaintiff, and demanded return passage to Owensboro, Ky., but the said J'. A. Thomas Avrongfully and oppressively refused to stamp the ticket; the plaintiff thereupon boarded the- proper train of defendant going in the direction of Owens-boro, Ky., and offered the said ticket for passage to the conductor of said train, who refused to accept the same, and at Guthrie, Ky., wrongfully ejected plaintiff from said train, the plaintiff being then and there, as was well known to said conductor, very sick, and scarcely able to stand upon his feet, to the great hurt, inconvenience, and humiliation of plaintiff, and to his damage two thousand dollars, and therefore he sues and demands a jury to try the cause.”
The plea is not guilty.
The material facts disclosed at the trial were that the plaintiff purchased the ticket for less than half the customary fare, at Owensboro, Ky., *236from an agent wbo did not know bim; that he there signed the ticket on its face as H. Thomas, when his name was IT. Thomas Sinnott; that, when desiring to return and within the time limited, ' he presented the ticket to the proper agent at Nashville, to have it stamped and validated for return passage, and, upon being given pen and ink to 'write his signature on the back of the ticket, he again wrote only his given name, H. Thomas, instead of his full name, H. Thomas Sinnott; that the validating agent, who had known the plaintiff personally for years by his true name only, declined to recognize him as H. Thomas, and to stamp and validate the ticket with that name written upon it as_ his signature; that, upon being refused admittance to the train on his unstamped ticket, the plaintiff purchased a full fare ticket to an intermediate point, and with it passed through the gate and upon the car; and that, on being twice approached by the conductor, presented and demanded passage upon the ticket which the agent had declined to validate, and was thereupon gently expelled at Guthrie, Ky., some fifty miles from Nashville.
The more important parts of the ticket are the following:
“Good for one first-class passage to Nashville, .Tenn., and return, when officially stamped and sold by agent, if signed by the original purchaser in ink, and presented with coupon attached, in *237accordance with the following contract between the purchaser and issuing line. . .
“4th. This ticket is only good for return passage of original purchaser after identification by signature on the back of this contract (and by other means if required) in the presence of joint agent of terminal line at Nashville, Tenn., who must witness the signature, date, and stamp on the back hereof the date of identification. .
“7 th. This ticket is not transferable, and if found with, or presented for the transportation of any other than myself, the original purchaser, it will bécome void, and is not to be honored for passage.
“8th. To identify myself as the original purchaser, and to prevent imposition, I agree to write my name, whenever requested to do so by agents or conductors. The right exists to declare this ticket and coupons void, and forfeited for violation of or failure to comply with any of the conditions of this contract; and it may be exercised by any conductor or agent of this com-panv.
“Signature must be written in manuscript with pen and ink.
“(Signature) H. Thomas, Original purchaser.
“Witness: W. L. Minns, Ticket Agent.
“Date of sale, 6 — 12—1897.”
On the back of the ticket is this language:
“In compliance with the within contract, I here*238by subscribe my name, as tbe original purchaser of this ticket.
“(Signature) PL Thomas, Original purchaser.
“Witness.

"Toint Agent at Nashville.

“Dated.189.
After saying that the conditions and requirements on the ticket were binding, his Plonor, the trial Judge, further instructed the jury that the agent at Nashville had a right to refuse to validate the ticket, though signed “PI. Thomas” on the face and on the back, if he knew the per- ' son so signing it to be IT. T. Sinnott, and that the fact that “H. Thomas” was a part of his name did not justify H. rT. Sinnott in so signing the ticket and claiming the right to ride on it.
The plaintiff assails this instruction and insists that it erroneously construes the contract, in that it makes the plaintiff’s right to have the ticket validated, and to be given return passage depend upon the question as to whether or not. he signed the ticket in his full name, rather than by the question as to whether or not he was the original purchaser, when, as he contends, the signature, under a proper construction of the contract, is of only secondary importance, being but. a method of identifying the holder as the original purchaser of the ticket.
The instruction, when applied to the facts of this case, undoubtedly means that the plaintiff, *239though he may have been the original purchaser of this ticket under the name of “H. Thomas/’ waa not entitled to validation and return passage if the validating agent knew him to be II. T. Sinnott; and in that view this Court fully concurs.
Beyond question the primary object of the ' written signature on the face and on the back of such a ticket is one of identification by a comparison of bandwriting,0 and the ultimate purpose is to make sure, if may be, that none but the original purchaser shall enjoy the return passage. But that does not imply that a man may purchase and sign a ticket in any name he may choose, and at the end of the journey rightly demand validation for return passage upon signing the same name again in the presence of a validating agent who knows such not to be his true name. On the contrary, the agent in such a case may justly refuse his approval and stamp upon that ground, and without further investigation. When he sees the holder of the, ticket sign another name as his own, he need not compare the handwriting on the face with that on the back, nor take any other step toward identifying the holder as the original purchaser, but may for his purposes assume that they are different persons, and act accordingly.
An essential part of the first requirement of the ticket before the Court is that it shall be *240“signed by the original purchaser in ink” upon its face: the fourth condition calls for his “signature” on its back; the. eighth condition binds him to write his “name whenever requested” for purpose of identification; and that which is to be witnessed on the face by the selling agent, and on the back by the validating agent is the “signature’'' of the original purchaser. These requirements all contemplate that the purchaser will use his real name, not the° name of another, nor only his given name.
To sign a paper is to subscribe one’s own name to it, and a signature is that name written by him, or by another with his authority.
On the back of the ticket are the words, “In compliance with the within contract, I hereby subscribe my name as the original purchaser of this ticket,” and they are followed by the name “H. Thomas,'’ written by the plaintiff. Immediately under this is a line prepared for the validating agent, as follows:
“Witness .,

“Joint Agent at Nashville

By filling the blank in this line with his signature, as must have been done as a part of the process of validating, the agent would have witnessed that “H. Thomas” had signed the name above in his presence, which he could not truthfully have done since he knew the person writing that name to be ’ H. T. Sinnott. For this *241reason, if none . other, the agent was justified in refusing to validate the ticket. He could not be required to certify that “H. Thomas” was the signature of IT. T. Sinnott, though he saw him write it.
It is well said in behalf of plaintiff that there may be, and are, frequent occasions when one’s private and business interests make it desirable for him to travel incognito, and that he should be allowed to do so at his own election and without let or hindrance by the carrier. That privilege, so far as the carrier is concerned, can always be enjoyed by the payment of full- fare. It cannot be demanded, however, by the passenger who rides on a commutation ticket, in whose purchase he expressly agrees, as a part of the consideration for reduction in fare, to sign his name in the presence of the carrier’s agent, and to otherwise identify himself if required to do so.
"What has been said is necessarily conclusive of the whole case, consequently the other assignment of error need not be considered.
Let the .judgment be affirmed.